Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a final office action upon examination of application number 17/301310.  Claims 1-30 are pending and have been examined on the merits discussed below.
	
	Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive. On page 12, Applicant argues the claims are not directed to a method of organizing human activity because the claims do not recite any suggestions for changes in human behavior, and changes in behavior are not required by any of the claim elements. Examiner disagrees. The purpose of the claimed invention is to identify activity and environment data and warn a worker of a safety issue. This inherently provides a mechanism to effect a change that will maintain safety for workers. 
Also on page 12, Applicant submits the claims are not directed to mental process and relies on “process[ing] thousand or even millions of concurrent streams of events from digitally enabled devices”. Examiner points out that the claims only require providing activity data of activities of workers operating within one or more work environments which can be performed in the human mind or with pen and paper. Further, Examiner notes that the size or amount of data does not transform a claim reciting an abstract concept into a patent-eligible system or method. As per Planet Bingo (See Planet Bingo LLC v. VKGS LLC U.S. Court of Appeals, Federal Circuit 2013-1663 August 26, 2014) the “real world use, literally thousands, if not millions of preselected Bingo numbers are handled by the claimed computer program,” making it impossible for the invention to be carried out manually but the claimed inventions do not require as much. At most, the claims require “two sets of Bingo numbers,” “a player,” and “a manager.” ′646 patent col. 8 ll. 54-55, col. 9 l. 17; see also ′045 patent col. 9 ll. 5-6. We need not, and do not, address whether a claimed invention requiring many transactions might tip the scales of patent eligibility, as the claims fall far short of capturing an invention that necessarily handles “thousands, if not millions” of bingo numbers or players. Therefore, the “sheer size of the problem and management of complex assignment variables” do not yield improvements to any technical field, the computer itself or limitations beyond merely linking the idea to a particular technological environment. Rather the claimed invention is handled by the claimed system merely for computation purposes and performed in the same computational manner or technique as they would manually. 
On page 13, Applicant continues by asserting the claims are directed to a practical application because the amended claims recite one or more elements that reflect an improvement in the functioning of a computer or other technology.  However, the argument points out improvements in the process of identifying and comparing false positives and false negatives, however, this process is an abstract idea and further is not claimed. There is no improvement to any technology or technical field. At most, this described improvement is part of the abstract idea.
In response to Applicant’s arguments regarding the rejection under 35 USC 103, Examiner respectfully disagrees. Applicant argues Crisco III does not disclose or suggest the data collected and recorded is used to identify a cluster of team members. Examiner disagrees. In addition to the citation in the rejection, claim 1 of Crisco III et al describes comparing the impact data against impact profiles to determine a result. These impact profiles are the clusters of activity data for an impact which is used to compare impact data of a player.
Next, Applicant argues Elhawary et al does not identify workers based on activity data and points to paragraph [0168]. Other than the cited paragraphs in the rejection, Elhawary et al describes generating a log of activity data based on sensor data from a wearable device [0181-0183] and wherein the wearable device also monitors the location [0185]. The logs of multiple users are mapped to a floor plan to see what activities take place there and workers can be grouped based on similar movements in a way to mitigate risks [0197-0199].  Examiner upholds the rejections under 35 USC 103.
The Double Patenting rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,997,543. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially similar limitations.  The following table presents the independent claims of both this application and the referenced patent.
US Application No. 17/301310
US Patent No. 10,997,543
1.  A system comprising: one or more personal protective equipment (PPE) devices each configured to be worn by a worker, the PPE devices each including one or more sensors that provide (i) activity data indicative of activities of workers operating within one or more work environments and (ii) work environment data; 

a computing device, the computing device configured to: identify, based at least on the activity data and the work environment data, 


a plurality of clusters of one or more entities, wherein each entity of the one or more entities is associated with one or more of the workers, and wherein the computing device is configured to identify the plurality of clusters of the one or more entities at least by being configured to: 
identify, based at least on similarities in the activity data for the one or more workers and the work environment data, 
a first cluster that includes at least a target entity; and identify, based at least on similarities in the activity data for the one or more workers and the work environment data, 
a second cluster that is different from the first cluster; and responsive to determining a difference between performance by the target entity with respect to safety events and performance by the first cluster with respect to the safety events, output, via wireless communication, 


an alert indicative of the determined difference.
1.  A system comprising: one or more personal protective equipment (PPE) devices each configured to be worn by a worker, the PPE devices each including one or more sensors that provide (i) activity data indicative of activities of workers operating within one or more work environments and (ii) location data indicative of locations of the workers within the one or more work environments; 
a computing device, the computing device configured to: identify, based at least on the activity data and the location data, 

a plurality of clusters of one or more entities, wherein each entity of the one or more entities is associated with one or more of the workers, and wherein the computing device is configured to identify the plurality of clusters of the one or more entities at least by being configured to: identify, based at least on the activity data and the location data, 
a first cluster that includes at least a target entity; and identify, based at least on the activity data and the location data, 


a second cluster that is different from the first cluster; and responsive to determining a difference between performance by the target entity with respect to safety events and performance by the first cluster with respect to the safety events, output, via wireless communication and to one or more of the PPE devices configured to be worn by one or more workers associated with the target entity, an alert to indicate the difference, wherein the alert indicates at least one anomalous occurrence of a safety event associated with the target2 3M 1244291v1Application No.: 16/400,738entity relative to the first cluster, and wherein the one or more of the PPE devices each includes an output device that is configured to output the alert to the one or more workers associated with the target entity.
14. A computing device comprising: at least one processor; and a memory comprising instructions that, when executed, cause the at least one processor to: receive, from one or more personal protective equipment (PPE) devices within one or more work environments, entity data indicative of performance by one or more entities with respect to safety events; receive, from the one or more PPE devices, work environment data; 
generate, from the entity data, respective d-dimensional vectors for the one or more entities, wherein each of the d-dimensional vectors has a corresponding value for each dimension of the d dimensions that indicates a value in the dimension for the corresponding entity; process the d-dimensional vectors using a clustering algorithm to identify a plurality of clusters of the one or more entities, wherein each entity of the one or more entities is associated with one or more workers, and wherein the instructions cause the at least one processor to identify the plurality of clusters of the one or more entities at least by causing the at least one processor to: identify, based at least on similarities in the entity data of the one or more entities and the work environment data, 
a first cluster that includes at least a target entity; and identify, based at least on similarities in the entity data for the one or more entities and the work environment data, a second cluster that is different from the first cluster; and responsive to determining a difference between performance by the target entity with respect to safety events and performance by the first cluster with 48respect to the safety events, output, via wireless communication, 



an alert indicative of the determined difference.
14. A computing device comprising: at least one processor; and a memory comprising instructions that, when executed, cause the at least one processor to: receive, from one or more personal protective equipment (PPE) devices within one or more work environments, entity data indicative of performance by one or more entities with respect to safety events; receive, from the one or more PPE devices, location data indicative of locations of workers within the one or more work environments; 
generate, from the entity data, respective d-dimensional vectors for the one or more entities, wherein each of the d-dimensional vectors has a corresponding value for each dimension of the d dimensions that indicates a value in the dimension for the corresponding entity; process the d-dimensional vectors using a clustering algorithm to identify a plurality of clusters of the one or more entities, wherein each entity of the one or more entities is associated with one or more workers, and wherein the instructions cause the at least one processor to identify the plurality of clusters of the one or more entities at least by causing the at least one processor to: identify, based at least on the entity data and the location data, 
a first cluster that includes at least a target entity; and identify, based at least on the entity data and the location data, 
a second cluster that is different from the first cluster; and responsive to determining a difference between performance by the target entity with respect to safety events and performance by the first cluster with respect to the safety events, output, via wireless communication and to at least one PPE device configured to be worn by the one or more workers associated with the target entity,
an alert to indicate the difference, wherein the alert indicates at least one anomalous occurrence of a safety event associated with the target 6entity relative to the first cluster, and wherein the at least one PPE device each includes an output device that is configured to output the alert to the one or more workers associated with the target entity.
18. A computing device comprising: at least one processor; and a memory comprising instructions that, when executed, cause the at least one processor to: identify, based at least on activity data and 
work environment, at least the activity data provided by one or more sensors included in one or more personal protective equipment (PPE) devices each configured to be worn by a worker, a plurality of clusters of one or more entities, wherein each entity of the one or more entities is associated with one or more workers within one or more work environments, wherein the activity data is indicative of activities of a plurality of workers operating within the one or more work environments, 



and wherein the instructions cause the at least one processor to identify the plurality of clusters of the one or more entities at least by causing the at least one processor to: 49identify, based at least on similarities in the activity data of the plurality of workers and the work environment data, 
a first cluster that includes at least a target entity; and identify, based at least on similarities in the activity data for the one or more workers and the work environment data, 
a second cluster that is different from the first cluster; and responsive to determining a difference between performance by the target entity with respect to safety events and performance by the first cluster with respect to the safety events, output, via wireless communication, 



an alert indicative of the determined difference.  

18. A computing device comprising: at least one processor; and a memory comprising instructions that, when executed, cause the at least one processor to: identify, based at least on activity data and 
location data 
provided by one or more sensors included in one or more personal protective equipment (PPE) devices each configured to be worn by a worker, a plurality of clusters of one or more entities, wherein each entity of the one or more entities is associated with one or more workers within one or more work environments, wherein the activity data is indicative of activities of a plurality of workers operating within the one or more work environments, wherein the location data is indicative of locations of the workers within the one or more work environments, 
and wherein the instructions cause the at least one processor to identify the plurality of clusters of the one or more entities at least by causing the at least one processor to: identify, based at least on the activity data and the location data, 
a first cluster that includes at least a target entity; and identify, based at least on the activity data and the location data, 

a second cluster that is different from the first cluster; and responsive to determining a difference between performance by the target entity with respect to safety events and performance by the first cluster with respect to the safety events, output, via wireless communication and to one or more of the PPE devices configured to be worn by one or more workers associated with the target entity, 
an alert to indicate the difference, wherein the alert indicates at least one anomalous occurrence of a safety event associated with the target entity relative to the first cluster, and wherein the one or more of the PPE devices each includes an output device that is configured to output the alert to the one or more workers associated with the target entity.


While the referenced patent claims are narrower, elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson), thereby rendering the elimination of any elements in the recited claims of the referenced patent obvious.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-30 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to certain methods of organizing human activity, a type of abstract idea.  More specifically, in claims 1 and 18 the steps of identifying, based on activity data, a plurality of clusters of one or more entities…; identify, a first cluster…; and identify a second cluster…; and output an indication of a difference between performance by a target entity… is a process that, under its broadest reasonable interpretation, covers concepts relating to managing behaviors.  Further the data collection and analysis are mental processes since they amount to observations and evaluation which may be performed by a human using pen and paper.  In independent claim 14, the steps of receive entity data; generate d-dimensional vectors; process the d-dimensional vectors and output indication of a difference between a target entity and performance of the cluster are directed to mathematical concepts and therefore considered abstract.  
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  The claimed sensors merely facilitate the transmission of data which is extra solution activity.  The claimed processor, computing device and communication hub all amount to adding the words “apply it” with the judicial exception and require nothing more than a generic computer system to carry out the abstract idea itself.   Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.   The dependent claims further limit the abstract ideas and do not recite additional elements that integrate the abstract idea into a practical application.  Claims 2-4, 6-8 further limit the data analysis steps of claim 1 without additional limitations that integrate the abstract idea into a practical application.  Claim 5 is directed to mathematic concepts which are abstract.  Claims 9-11 are directed to data analysis by a computer which is an abstract idea and wherein the recited computing device amounts to using a computer as a tool to perform the abstract idea.  Claim 12 is directed to data analysis which is abstract.  Claim 13 describes the PPE device as a computing device which amounts to using a computer as a tool to perform the abstract idea.  Claims 15-17 and 23-25 further limit the abstract data analysis of claim 14 without additional limitations that integrate the abstract idea into a practical application.  Claim 22 is directed to mathematic concepts which are abstract.  Claims 26-28 are directed to data analysis by a computer which is an abstract idea and wherein the recited computing device amounts to using a computer as a tool to perform the abstract idea.  Claim 29 is directed to data analysis which is abstract.  Claim 30 describes the PPE device as a computing device which amounts to using a computer as a tool to perform the abstract idea.
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  Further, the use of sensors to transmit information is well-understood, routine and conventional in computer technology.  Paragraph 0023 of Applicant’s specification describes the multitude of conventional sensors that may be utilized for the claimed invention thus the sensors do not integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-13, 18-21 and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crisco III et al, US 2017/0209092, in view of Elhawary et al, US 2017/0245806.
	
As per claim 1, Crisco III et al teaches one or more personal protective equipment (PPE) devices each configured to be worn by a worker, the PPE devices each including one or more sensors that generate activity data indicative of activities of workers operating within one or more work environments and work environment data (paragraph 0045 and 0054 and figure 7 – protective football helmet with accelerometers in an array in a head-mounted sensor system); 
a computing device (figure 7  and paragraphs 0054-0057), the computing device configured to: identify, based at least on the activity data, a plurality of clusters of one or more entities, wherein each entity of the entities is associated with one or more of the workers (0055 – for team or multiple user configurations, the system collects impact data during practice and game situations; 0063 – data is collected and recorded; a hit profile is determined.  A number of potential hit results are generated from the hit profile function and then compared to acceleration data sensed by accelerometers).  
Crisco III et al fails to explicitly teach output an indication of a difference between performance by a target entity with respect to safety events and performance by a cluster in the plurality of clusters that includes the target entity with respect to safety events.  Elhawary et al teaches a system that identifies, based on similarities in the activity data for the one or more workers and work environment data, a first cluster that includes a target entity (0169-0179 – workers are clustered based on activity data, i.e., locations where workers perform different specific lifts); and identify, based at least on similarities in the activity data for the one or more workers and the work environment data, a second cluster that is different from the first cluster (0169-0170 – cluster of workers who perform lifts where shelves may be lowered to avoid risk; cluster of workers who unload trailers) also see (a log of activity data based on sensor data from a wearable device [0181-0183] and wherein the wearable device also monitors the location [0185]. The logs of multiple users are mapped to a floor plan to see what activities take place there and workers can be grouped based on similar movements in a way to mitigate risks [0197-0199]); 
output, via wireless communication, an alert to indicate a difference between  performance by the target entity with respect to safety events and performance by the first cluster with respect to the safety events, wherein the visual alert indicates at least one anomalous occurrence of safety event associated with the target entity relative to the first cluster (0171-0175 – for a cluster of workers in one location performing a task, one worker with higher risk can be recommended to move locations to mitigate the risk; workers may access a dashboard with risk data and ranking for safety for specific metrics compared to their peers).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Crisco III et al the ability to output a difference between safety performance by a target entity and cluster in the plurality of clusters  as taught by Elhawary et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 2, Crisco III et al teaches wherein the activity data comprises one or more of PPE usage data and physiological data for the workers (0063 – data is collected and recorded; a hit profile is determined).

	As per claim 3, Crisco III et al teaches receive entity data for each of the entities, the entity data indicative of at least one of characteristics of the workers and characteristics of work environments that correspond to the entities and identify based at least on the entity data, the plurality of clusters of one or more entities (0054 – data collected for (sports) environment, i.e., football, hockey, soccer, lacrosse, wrestling, etc).

	As per claim 4, Crisco III et al teaches one or more of demographic data for the workers and safety events statistics of the work environments (0059-0063 safety events statistics are collected including acceleration data and hit data).

	As per claim 5, Crisco III et al teaches gathering activity data and processing data to reveal a number of potential hit results are generated from the hit profile function and then compared to acceleration data sensed by accelerometers but does not explicitly teach wherein the computing device is further configured to: generate, from the activity data and entity data, respective d-dimensional vectors for the entities, wherein each of the d-dimensional vectors has a corresponding value for each dimension of the d dimensions that indicates a value in the dimension for the corresponding entity; and process the d-dimensional vectors using a clustering algorithm to identify the plurality of clusters of one or more entities.  Examiner takes official notice that the use of dimension vector clustering is old and well known in the art.  Cluster analysis is common used to gather and compare data.  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate cluster analysis as a way to summarize data findings.
 
	As per claim 6, Crisco III et al teaches activity data comprises one or more of time spent at activities by the workers, continuous time spent by workers per activity, duty cycles by workers and activity patterns (paragraph 0026 tracks data over a length of time to determine cumulative exposure effects).

	As per claim 7, Crisco III et al teaches wherein each entity of the entities is a worker of the one or more workers (0010 – athlete data is collected and compared).

	As per claim 8, Crisco III et al teaches wherein each entity of the entities is work environment of the one or more work environments in which the one or more workers associated with the entity are operating (0054 – data collected for (sports) environment, i.e., football, hockey, soccer, lacrosse, wrestling, etc).

	As per claim 9, Crisco III et al teaches wherein the activity data is indicative of one or more safety metrics for the workers, wherein the computing device is configured to compute, based on the plurality of clusters and the one or more entities, a safety metric for the target entity and a safety metric for the cluster that includes the target entity, and wherein to output the indication of the difference the computing device is configured to output an indication of a difference between the safety metric for the target entity and the safety metric for the cluster that includes the target entity (0063 the acceleration data is collected and recorded. A hit profile function is determined from the configuration of the body part and the positioning of the plurality of accelerometers thereabout. A number of potential hit results are generated from the hit profile function and then compared to the acceleration data sensed by the accelerometers).

	As per claim 10, Crisco III et al teaches wherein the activity data is indicative of one or more performance metrics for the workers, wherein the computing device is configured to compute, based on the plurality of clusters and the one or more entities, a performance metric for the target entity and a performance metric for the cluster that includes the target entity, and wherein to output the indication of the difference the computing device is configured to output an indication of a difference between the performance metric for the target entity and the performance metric for the cluster that includes the target entity (0063 the acceleration data is collected and recorded. A hit profile function is determined from the configuration of the body part and the positioning of the plurality of accelerometers thereabout. A number of potential hit results are generated from the hit profile function and then compared to the acceleration data sensed by the accelerometers).

	As per claim 11, Crisco III et al teaches wherein the activity data is indicative of one or more performance metrics for the workers, and wherein the computing device is further configured to determine whether a performance metric of the target entity satisfies a threshold for the performance metric, wherein the computing device is further configured to, in response to determining that the performance metric does not satisfy the threshold for the performance metric: determine, based on at least on an activity model trained using historical activity data for workers, one or more activities likely to improve the performance metric of the target entity; and output an indication of the one or more activities (0063 the acceleration data is collected and recorded. A hit profile function is determined from the configuration of the body part and the positioning of the plurality of accelerometers thereabout. A number of potential hit results are generated from the hit profile function and then compared to the acceleration data sensed by the accelerometers).

	As per claim 12, Crisco III et al teaches wherein the safety events correspond to a type of activity performed by a worker, wherein the performance by the target entity with respect to safety events corresponds to a frequency with which one or more workers associated with the target entity perform of the type of activity, and  34wherein performance by the cluster that includes the target entity with respect to safety events corresponds to a frequency with which one or more workers associated with the one or more entities of the cluster that includes the target entity perform of the type of activity  (0063 the acceleration data is collected and recorded. A hit profile function is determined from the configuration of the body part and the positioning of the plurality of accelerometers thereabout. A number of potential hit results are generated from the hit profile function and then compared to the acceleration data sensed by the accelerometers).
	As per claim 13, Crisco III et al teaches wherein at least one of the PPE devices is a communication hub that includes the computing device (0054 – system includes accelerometers in an array in a head-mounted sensor system with an onboard control unit).
	Claims 18-21 and 23-30 are directed to substantially the same subject matter as claims 1-4 and 6-13 therefore they are rejected using the same art and rational.


Claims 5 and 14-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crisco III et al and Elhawary et al, US 2017/0245806, as applied to claims above, in view of Ciaramelletti et al, US 2016/0171864.
	As per claim 5 and 22, Crisco III et al teaches gathering activity data and processing data to reveal a number of potential hit results are generated from the hit profile function and then compared to acceleration data sensed by accelerometers but does not explicitly teach while Ciaramelletti et al teaches wherein the computing device is further configured to: generate, from the activity data and entity data, respective d-dimensional vectors for the entities, wherein each of the d-dimensional vectors has a corresponding value for each dimension of the d dimensions that indicates a value in the dimension for the corresponding entity; and process the d-dimensional vectors using a clustering algorithm to identify the plurality of clusters of one or more entities (at least 0116-0118 – reading sensor values to make multi-dimensional vector; 0109-0112 – captured data is analyzed to determine type of activity being performed by user; 0126-0127 – continuous monitoring and comparing the user’s detected vector of sensor values to a library of values and vector patterns that describe different activity to determine if the pattern indicates the user’s actions as normal.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Crisco III et al the ability to analyze vectors of data using clustering algorithms as taught by Ciaramelletti et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Claims 14-17 are directed to substantially the same subject matter as claims 1, 5, 7, 8, and 12 therefore they are rejected using the same art and rationale.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683